          Case 2:17-cv-00152-GMS Document 375 Filed 02/06/20 Page 1 of 5




     1   Daniel J. O’Connor, Jr., Bar No. 010081
         Karen J. Stillwell, Bar No. 022711
     2   O'CONNOR & DYET, P.C.
     3   7955 South Priest Drive
         Tempe, Arizona 85284
     4   daniel.oconnor@occlaw.com
     5   karen.stillwell@occlaw.com
         (602) 241-7000
     6   Attorneys for Defendants Philip and Corrine Brailsford
     7                      IN THE UNITED STATES DISTRICT COURT
     8                              FOR THE DISTRICT OF ARIZONA
     9   Laney Sweet, et al.,                     Case No.: 17-cv-00152-GMS
    10                                            LEAD CASE
                                Plaintiffs,
    11         vs.                                CONSOLIDATED WITH:
    12                                            Case No.: 17-cv-00715-GMS
         City of Mesa, et al.
    13                                            MOTION PURSUANT TO RULE 16 TO
                                Defendants.       EXTEND DISCOVERY DEADLINES
    14
    15   Grady Shaver, et al.                               (FIRST REQUEST)

    16                          Plaintiffs,
    17
         v.
    18
         City of Mesa, et al.
    19
    20                          Defendants.

    21         Defendants, Philip and Connie Brailsford (“Brailsford Defendants”) through
    22   undersigned counsel, request an order to extend discovery deadlines in light of
    23   the recent lifting of the bankruptcy stay relating to the Brailsford Defendants.
    24   Specifically, Brailsford Defendants respectfully request to extend the deadline to
    25   depose Plaintiff Laney Sweet (60 days from the date of the order granting same),
    26   the deadline to complete fact discovery, including discovery by subpoena (60




1
          Case 2:17-cv-00152-GMS Document 375 Filed 02/06/20 Page 2 of 5




     1   days from the date of the order granting same); and the deadline for the
     2   Brailsford Defendants’ filing of their dispositive motion (90 days from the date of
     3   the order granting same). For the reasons outlined below, good cause exists for
     4   the extension of the above-referenced deadlines.
     5         On January 24, 2019, an automatic stay was imposed by the bankruptcy
     6   proceedings under 11 U.S.C. § 362(a) when Brailsford Defendants filed their
     7   Chapter 7 Petition in the Bankruptcy Court. 2:19-bk-00802 Dkt No. 1. On May 6,
     8   2019, the Order of Discharge was entered. 2:19-bk-00802 Dkt. No. 21. Both
     9   Shaver Plaintiffs and Sweet Plaintiffs had until April 26, 2019 to file objections to
    10   Brailsford   Defendants    Discharge    or   to   file   complaints   to   determine
    11   dischargeability of debts. On April 26, 2019, the Sweet Plaintiffs filed their non-
    12   discharge action (“Adversary Proceeding”). 2:19-bk-00802 Dkt. No. 20.           The
    13   Shaver Plaintiffs did not. On January 3, 2020, the Bankruptcy Court issued an
    14   Order Staying the Adversary Proceeding. 2:19-ap-00171 Dkt. No. 32.
    15         The Sweet Plaintiffs and Shaver Plaintiffs both made their intentions to
    16   proceed in this District Court case by filing their Notices of Intent. The Shaver
    17   Plaintiffs’ Notice of Intent was filed on July 29, 2019. Dkt. No. 334. The Sweet
    18   Plaintiffs’ Notice of Intent was filed September 11, 2019. Dkt. No. 347. Until that
    19   happened, Brailsford Defendants believed the District Court’s proceedings
    20   against them were stayed.
    21         While the bankruptcy action was proceeding for Brailsford Defendants, on
    22   August 2, 2019, the Court allowed the parties to complete discovery by October
    23   30, 2019. Dkt. No. 337. Despite this deadline, Plaintiffs subsequently disclosed
    24   additional discovery on November 20, 2019. On October 22nd, the Court
    25   conducted a telephonic hearing regarding a discovery dispute between the
    26   parties. The Court ordered Plaintiffs to disclose additional discovery related to

                                              -2-


1
          Case 2:17-cv-00152-GMS Document 375 Filed 02/06/20 Page 3 of 5




     1   the discovery dispute by November 1, 2019. Dkt. No. 360. Since then, and as
     2   recent as yesterday, February 5, 2020, the Sweet Plaintiffs continue to produce
     3   discovery, despite the Court’s previous Orders. Notwithstanding, because the
     4   Stay was in effect and the issues related to the Adversary Proceeding were
     5   ongoing, Brailsford Defendants have not had an opportunity to pursue or conduct
     6   appropriate discovery to defend the allegations against them.
     7         Accordingly, for good cause shown, Brailsford Defendants respectfully
     8   request the Court reopen discovery and enter new discovery deadlines as set
     9   forth below:
    10            • Brailsford Defendants’ are provided the opportunity to depose
    11                  Plaintiff Laney Sweet no later than 60 days from the date of the
    12                  Order granting same.
    13            • Deadline to complete fact discovery, including discovery by
    14                  subpoena no later than 60 days from the date of the Order granting
    15                  same; and
    16            • Brailsford Defendants’ dispositive motion deadline is extended from
    17                  February 7, 2020 to 90 days from the date of the Order granting
    18                  same.
    19
    20         RESPECTFULLY SUBMITTED this 6th day of February, 2020.
    21
    22                                               O’CONNOR & DYET, P.C.
    23                                               By: /Karen J. Stillwell
                                                        Daniel J. O’Connor, Jr.
    24                                                  Karen J. Stillwell
    25                                                  Attorneys for Defendants,
                                                        Philip and Corrine Brailsford
    26

                                               -3-


1
          Case 2:17-cv-00152-GMS Document 375 Filed 02/06/20 Page 4 of 5




     1
     2                              CERTIFICATE OF SERVICE
     3         I hereby certify that on February 6, 2020, I electronically filed the foregoing
     4   with the Clerk of the Court for the U.S. District Court, District of Arizona, using
     5   the CM/ECF System. A Notice of Electronic Filing will be served to the following
     6   registered participants:
     7
     8
     9   William A. Richards                        Mark J. Geragos
    10   David E. Wood                              Benjamin J. Meiselas
         BASKIN RICHARDS, PLC                       GERAGOS & GERAGOS, PC
    11   2901 N. Central Avenue, Suite 1150         644 S. Figueroa Street
    12   Phoenix, AZ 85012                          Los Angeles, CA 90017
         Attorneys for Plaintiff Laney Sweet, an    Attorneys for Plaintiff Laney Sweet, an
    13   individual, on her own behalf and as       individual, on her own behalf and as
         guardian of Plaintiffs E.S. and N.S.,      guardian of Plaintiffs E.S. and N.S., and
    14   and as representative of the Plaintiff     as representative of the Plaintiff Estate
    15   Estate of Daniel Shaver                    of Daniel Shaver

    16   Sven K. Budge                              Kathleen L. Wieneke
    17   BUDGE LAW FIRM, PLLC                       Christina Retts
         1134 E. University Drive, Suite 121        WIENEKE LAW GROUP, PLC
    18   Mesa, AZ 85203                             1095 W. Rio Salado Parkway, Suite 209
         Attorney for Plaintiffs Grady and Norma    Tempe, AZ 85281
    19   Shaver                                     Attorneys for Defendants City of Mesa,
    20                                              Brian Elmore, Christopher Doane, and
                                                    Bryan Cochran
    21
    22   John T. Masterson                          James J. Belanger
         Joseph J. Popolizio                        J. BELANGER LAW, PLLC
    23   JONES, SKELTON & HOCHULI, PLC              P.O. Box 447
         40 N. Central Ave., Suite 2700             Tempe, AZ 85280
    24   Phoenix, AZ 85004                          Attorney for Defendant
    25   Attorneys for Defendant Richard            Charles Langley
         Gomez
    26

                                              -4-


1
         Case 2:17-cv-00152-GMS Document 375 Filed 02/06/20 Page 5 of 5




     1   Spencer G. Scharff
         SCHARFF, PLC
     2   502 W. Roosevelt Street
     3   Phoenix, AZ 85003
         Attorney for Defendant
     4   Charles Langley
     5
     6
         By: /s/Karen Larson
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26

                                         -5-


1
